PER CURIAM.
By sworn petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140Q), petitioner asserted that he did not receive a copy of the trial court’s order which denied his motion for postconviction relief until the time for taking an appeal had expired. Petitioner submitted documentation from the Department of Corrections corroborating his allegation. In response to an order to show cause, the state does not object to the belated appeal. Accordingly, we grant the request for a belated appeal of the December 6, 1999, order of tne Duval County Circuit Court issued in case number 96-2100-CF. The cause is remanded to the trial court with directions to treat this court’s mandate as the notice ~ of appeal. Fla.R.App.P. 9.140(j)(6)(D).
PETITION GRANTED.
ERVIN, BOOTH and KAHN, JJ„ concur.